Citation Nr: 0607555	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-04 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
fungus disorder of the right ear.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches as secondary to service-connected residuals of 
gunshot wound of the right side of scalp.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
earaches.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a heart disorder 

6.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

7.  Entitlement to an initial rating for post-traumatic 
stress disorder with major depressive disorder, in excess of 
30 percent from September 9, 1998 to August 27, 2001; and in 
excess of 50 percent from August 28, 2001 to September 28, 
2004.

8.  Entitlement to an increased (compensable) rating for 
residuals of gunshot wound, right side of scalp.

9.  Entitlement to an increased rating for superficial scars 
of the left thigh and body, in excess of zero percent prior 
to August 28, 2001; and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from September 1939 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York 
(RO), which denied the benefits sought on appeal.   

With respect to the claims regarding headaches and earaches, 
the issues on appeal were characterized as "merits-based" 
claims for entitlement to service connection.  However, on 
review of the file, these issues are found to be incorrect 
for the following reasons.

Previously, in an October 1999 rating decision, the RO denied 
as "not well-grounded," the veteran's original claims of 
entitlement to service connection for headaches and earaches.  
The veteran did not initiate an appeal of the October 1999 
rating decision, and; as such that decision became final when 
the one-year appeal period expired on November 18, 2000.  
38 U.S.C.A. § 7105(b)(1), (c) ( West 1991 & 2002).  Because 
these claims were initially denied in a rating decision that 
became final after November 9, 2000, the RO had no 
jurisdictional basis under the Veterans Claims Assistance Act 
of 2000 (VCAA) to address these claims in a July 2002 rating 
decision, as if the previous denials had not been made.  See 
38 U.S.C.A. § 5107, Historical and Statutory Notes, Effective 
Dates and Applicability Provisions (West Supp. 2001) 
(authorizing the re-adjudication of a finally decided claim, 
without being subject to 38 U.S.C.A. § 5108, only in 
instances where that claim was denied as "not well-
grounded," and became final during the period beginning July 
14, 1999, and ending November 9, 2000).  Thus, the Board must 
now first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of the previously denied claims for service 
connection for headaches and earaches.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board has re-
characterized the issues as reflected on the title page.

With respect to the claim regarding PTSD with major 
depressive disorder, this appeal was certified to the Board 
on appeal from a February 2005 rating decision.  In that 
decision the RO increased the assigned rating for PTSD from 
50 to 100 percent, effective September 29, 2003.  The issue 
on appeal as it came from the RO was characterized as 
entitlement to an earlier effective date for that rating.

However, on review of the file, that issue is found to be 
incorrect for the following reasons.  Previously, in a June 
1999 rating decision, the RO granted service connection for 
PTSD with major depressive disorder and assigned a 30 percent 
rating, effective from September 9, 1998.  The veteran 
perfected an appeal as to that initial rating, by first 
filing a notice of disagreement in July 1999, and after his 
receipt of a statement of the case in October 1999, filing a 
substantive appeal (VA Form 9) in October 1999.  An appeal as 
to the rating has been pending since then.

Subsequently, however, after receiving a statement on August 
28, 2001 from the veteran requesting increased benefits for 
his service-connected disabilities, the RO increased the 
assigned rating for PTSD with major depressive disorder from 
30 to 50 percent, effective August 28, 2001.  Finally, the 
February 2005 rating decision, from which the currently 
certified appeal (claiming an earlier effective date) arises, 
the RO increased the rating from 50 to 100 percent, effective 
September 29, 2003.

However, as an appeal from the June 1999 rating decision is 
still pending, the earlier effective date issue is incorrect.  
Because the veteran has disagreed with the initial rating 
assigned for his PTSD with major depressive disorder, the 
Board has recharacterized the claim as reflected on the title 
page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Board must consider the initial rating, and, if 
indicated, the propriety of a staged rating from the initial 
effective date forward.  Id.

In a June 1999 rating decision, the RO denied claims for 
increased (compensable)  ratings for the left thigh scar and 
residuals of gunshot wound of the right side of the scalp.  
The veteran perfected an appeal as to the two determinations.  
In a June 2003 rating decision, the RO increased the assigned 
rating for the left thigh scar from 0 to 10 percent, 
effective August 28, 2001-date of a submission seeking an 
increase.  However, an appeal from the June 1999 rating 
decision is still pending.  Further, since the increase for 
the left thigh scar from 0 to 10 percent did not constitute 
the maximum rating for the affected joint, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993). 

Here below, the Board reopens the claims for service 
connection for headaches and for earaches.  The service 
connection claims pertaining to headaches and earaches, and 
for tinnitus, and the rating claim regarding bilateral 
hearing loss, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  In a rating decision dated in March 1958, the RO denied 
the veteran's claim of entitlement to service connection for 
a fungus disorder of the right ear; and the veteran did not 
perfect an appeal as to that decision.

2.  None of the additional evidence received since March 1958 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a fungus disorder of the 
right ear.

3.  In a rating decision dated in October 1999, the RO denied 
the veteran's claims of entitlement to service connection for 
headaches as secondary to service-connected residuals of 
gunshot wound of the right side of scalp, and for earaches; 
and the veteran did not perfect an appeal as to that 
decision.

4.  Some of the evidence received since October 1999, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the headaches and earaches claims; 
and that evidence raises a reasonable possibility of 
substantiating the claims.

5.  A heart disorder was first manifested many years after 
service and is not related to, or increased by, any service-
connected disorder.

6.  The veteran's service-connected PTSD with major 
depressive disorder is productive of total occupational and 
social impairment.

7.  The veteran's service-connected residuals of gunshot 
wound, right side of scalp
is not disfiguring, is not poorly nourished; or with 
ulceration, tenderness or pain; and does not limit function.  

8.  The veteran's service-connected superficial scars of the 
left thigh and body is productive of tender and painful scar 
on objective demonstration; and do not exceed 12 square 
inches, or involve limitation of function.


CONCLUSIONS OF LAW

1.  The March 1958 RO rating decision that denied service 
connection for a fungus disorder of the right ear is final.  
38 U.S.C. § 3305;  Department of Veterans Affairs Regulation 
1008; effective Jan. 1, 1958, to Dec. 31, 1958.

2.  Evidence received since the March 1958 rating decision is 
not new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
fungus disorder of the right ear, have not been met. 38 
U.S.C.A.    § 5108 (West 1991); 38 C.F.R. § 3.156 (2005).

3.  The October 1999 RO rating decision that denied service 
connection for headaches and for earaches is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

4.  New and material evidence has been received, and the 
claims for service connection for headaches and for earaches 
are reopened.  38 U.S.C.A. §§ 5108, (West 2002); 38 C.F.R. § 
3.156(a) (2005).

5.  A heart disorder was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2005).

6.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 100 schedular rating for PTSD, effective 
from September 9, 1998, are met.  38 U.S.C.A. §§ 1151, 5107, 
5110 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 
9411, 3.400 (2005).

7.  The criteria for a compensable rating for residuals of 
gunshot wound, right side of scalp, are not met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. 4.118, Diagnostic Code 7800, 7805 
(as in effect prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800, 7803, 7804, 7805, (as in effect August 
30, 2002, and thereafter).

8.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 10 percent rating for superficial scars of 
the left thigh and body, effective from September 9, 1998, 
are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.118, 
Diagnostic Code 7805 (as in effect prior to August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7801, 7805 (as in effect 
August 30, 2002, and thereafter).

9.  The criteria for a rating in excess of 10 percent for 
superficial scars of the left thigh and body are not met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.118, Diagnostic Code 7805 
(as in effect prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7801, 7805 (as in effect August 30, 2002, and 
thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.
 
In letters dated in November 2001, September 2002, June 2004 
and November 2004, in combination with the statement of the 
case and supplemental statements of the case, the RO notified 
the appellant of the information and evidence necessary to 
substantiate the claims, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II.  Decision

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions including those 
contained in the transcript of a December 2005 video 
conference hearing before the undersigned; military records, 
such as personnel and medical records; and private and VA 
medical records, including reports of examinations.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in its 
entirety, all of the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will 
summarize the relevant evidence, and focus specifically on 
what the evidence shows, or fails to show, with respect to 
the claim.

The Board notes here that part of the veteran's service 
medical records are missing and were reportedly destroyed on 
board a ship sank during the attack on Pearl Harbor during 
World War II.  In this regard, the United States Court of 
Appeals for Veterans Claims has held that where "service 
medical records are presumed destroyed . . . the BVA's 
[Board's] obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt is 
heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  VA also has a heightened duty to assist the veteran 
in the development of evidence favorable to his claim.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experienced certain symptoms such 
as itching.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence. Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Moreover, as the veteran 
has not been demonstrated to be a medical expert, his 
statements and testimony regarding matters of medical 
diagnosis, causation, and etiology are not competent 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A.  Application to Reopen Claim for Service Connection Based 
on New and Material Evidence 
 
The veteran essentially seeks to reopen claims of entitlement 
to service connection for fungus disorder of the right ear, 
headaches as secondary to service-connected residuals of 
gunshot wound of the right side of scalp, and for earaches.  
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  
  
In a March 1958 rating decision, the RO denied service 
connection for fungus of the right ear.  That month the RO 
notified the veteran of that decision, and of his procedural 
and appellate rights.  The veteran did not appeal that 
decision, which therefore is final.  See 38 U.S.C. § 3305;  
Department of Veterans Affairs Regulation 1008; effective 
Jan. 1, 1958, to Dec. 31, 1958.

In an October 1999 rating decision, the RO denied service 
connection for headaches, including as secondary to service-
connected residuals of gunshot wound, right side of scalp.  
At that time, the RO also denied service connection for 
earaches.  In November 1999, the RO notified the veteran of 
that decision, and of his procedural and appellate rights.  
The veteran did not appeal that decision, which therefore is 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

Thus the decisions as to the three claimed disabilities are 
all final.  However, VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In August 2001, the RO received the veteran's application to 
have his claims reopened.  The current appeal arises from a 
July 2002 rating decision.  In that decision, the RO denied 
service connection for headaches as secondary to service-
connected residuals of gunshot wound of the right side of 
scalp, and for earaches; both on the merits.  The decision 
also declined to reopen the fungus disorder of the right ear 
claim.  

As discussed above, the Board must first determine that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  Since the headaches and earaches claims 
had been previously denied, those claims are actually 
applications to reopen the claims for service connection.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  With claims to reopen filed on or after August 29, 
2001, such as these were, "new" evidence is defined as 
evidence not previously submitted to agency decision makers; 
and "material" evidence is defined as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156 (2004).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO adjudicated the 
last final disallowance regarding the ear fungus claim in the 
March 1958 rating decision.  The RO adjudicated the last 
final disallowance regarding the claim for service connection 
for headaches and for earaches in the October 1999 decision.

The evidence received subsequent to those respective final 
decisions is presumed credible for the purposes of reopening 
a claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

Much of the evidence received since the respective final 
decisions in March 1958 and October 1999 is new in relation 
to those decisions in that it was not previously of record at 
the time of those decisions.  Moreover, as discussed further 
below, with respect to both of the claimed earache and 
headache disorders, the new records contain evidence which is 
material to both claims in that the records contain evidence 
which relates to an unestablished fact necessary to 
substantiate the claims.

With respect to the ear fungus disorder claim, at the time of 
the March 1958 rating decision, the RO determined that 
existing service medical records failed to refer to a right 
ear condition; and a March 1951 VA examination report showed 
only that the veteran had deafness of the right ear for a few 
years.  Thus, material evidence here would be evidence 
related to that unestablished fact necessary to substantiate 
that claim - later evidence of a current fungus disorder of 
the right ear and evidence linking this to service.  VA 
clinical records received since the March 1958 rating 
decision noted a history of fungus of the ears.  The veteran 
has testified that he no longer experienced fungus, but still 
had earaches and ringing.  Medical records do not show that 
the veteran has been diagnosed with a chronic fungus disorder 
of the right ear.  

In sum, none of the additional evidence relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a fungus disorder of the right ear.  
Thus, the evidence received since the RO's March 1958 
decision is not both new and material.  38 C.F.R. § 3.156.  
Thus, because the evidence submitted since the March 1958 
decision is not new and material, the claim (service 
connection for fungus disorder of the right ear) is not 
reopened and the current appeal must be denied on that basis.

With respect to the earache and headaches claims, at the time 
of the October 1999 rating decision, the RO determined that 
those claims were not well grounded.  The RO determined that 
existing service medical records showed no complaints of 
headaches on active duty and no diagnosis was shown at the 
October 1945 discharge examination; and that there was no 
opinion linking any headaches disorder with the service-
connected wound of the scalp.  The RO also determined that 
existing service medical records were negative for earaches.

Thus, material evidence here would be evidence related to 
that unestablished fact necessary to substantiate the claims 
- later evidence linking a chronic headaches disorder to 
service or to the service-connected scalp wound; and with 
respect to the earaches claim, evidence of injury or disease 
in service, claimed as earaches, and evidence linking to 
service any current ear symptomatology claimed as earaches. 

The records submitted since October 1999 includes medical 
records including VA treatment records containing relevant 
diagnoses such as chronic headaches, and migraine headaches.  
At a December 2005 video conference hearing before the 
undersigned, the veteran testified that he has had headaches 
since service.  He also testified that he has periodic 
earaches since service.  Although as a layman, the veteran is 
not competent to make a diagnosis, he is competent to attest 
to subjective symptoms (pain, etc.) and manifestly objective 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494, 
95 (1992).   

Thus these records contain evidence which relates to an 
unestablished fact with respect to both claimed disabilities 
of headaches and earaches.  Regarding the headaches claim, 
the new evidence includes evidence of a current headache 
disorder and of a continuity of symptoms since service.  With 
respect to the earaches claim, the new records contain 
evidence of symptoms in service and a continuity of symptoms 
since then.  These records contain evidence which relates to 
an unestablished fact necessary to substantiate the headaches 
and earaches claims.  They provide evidence pertaining to 
whether there is a nexus between a current disability and 
service or service-connected disability.  They are neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims.  Further, this 
evidence supports the veteran's claims and thereby raises a 
reasonable possibility of substantiating the claims. 

Accordingly, the Board finds that the evidence received 
subsequent to October 1999 is new and material and serves to 
reopen the claim for service connection for headaches and for 
earaches.  Having determined that new and material evidence 
has been added to the record, the veteran's claims of 
entitlement to service connection for both claimed 
disabilities (headaches and earaches) are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  
However, the Board cannot, at this point, adjudicate the 
reopened claims, as further assistance to the appellant is 
required to comply with the duty to assist.  This is detailed 
in the REMAND below.

B.  Service Connection For Heart Disease

The veteran claims entitlement to service connection for a 
heart disorder.  In his August 2002 claim, he stated that 
this was secondary to his PTSD.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  An essential requirement for service 
connection is competent evidence that a claimed disability 
currently exists. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Certain chronic diseases, including cardiovascular-renal 
disease may be presumed to have incurred during service if 
they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The factual background material to the heart disorder claim 
is as follows.  Existing service medical records do not show 
that the veteran was seen for any complaints, injuries or 
treatment considered at the time to be associated with a 
heart disorder.  At the time of the veteran's discharge 
examination in October 1945, he made no pertinent subjective 
complaints. On examination, the examiner made no abnormal 
evaluations relevant to the claimed disorder.  Examination of 
the cardio-vascular system was normal.

The reports of VA general examinations conducted in March 
1951 and February 1972 show that the veteran made no relevant 
complaints, and that on examination, no relevant finding or 
diagnosis was made.

VA treatment records in the 1990s and 2000s show that in 
January 1992 the veteran was diagnosed with hypertension.  
Treatment notes in September 2001 contain an assessment of 
hypertension; and that EKG showed SR at 52, LAF Block, T 
inversion in II, III, AVF, wh9ch are new, U Wave inversion in 
V4-V6.   

The report of an October 2002 VA general examination shows a 
history of hypertension on Metoprolol and Felodipine.  After 
examination, the report contains a diagnosis including 
hypertension and aortic stenosis.

Private medical records in 2003 show treatment for heart 
symptomatology.

The report of VA heart examination in November 2003 shows a 
medical history of aortic stenosis, hypertension, and recent 
congestive heart failure.  The veteran reported complaints of 
angina once every five to six months.  He was positive for 
dizziness and syncope, which had been chronic over the last 
year.  The examiner noted that the veteran had no history of 
rheumatic heart disease or valvular replacement or cardiac 
transplant, and no angioplasty.  After examination, the 
report contains a diagnosis of aortic stenosis; congestive 
heart failure; hypertension; renal insufficiency; and 
hypercholesterolemia.  The examiner concluded with an opinion 
that the veteran's cardiac condition is not related to his 
service-connected PTSD.

As reflected above, the claims file includes sufficient 
medical evidence showing diagnoses of a heart disorder.  
Because the record contains competent medical evidence of the 
current heart disorder, and no evidence to the contrary, the 
Board concedes the presence of such disability.  

The question therefore is whether a heart disorder was 
incurred in or aggravated by active military service; became 
manifest to a compensable degree within one year of 
separation from active duty; or is shown to be proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a).

In summary, the veteran's claimed heart disorder is not shown 
in service or until many years after service.  Post-service 
medical records show no indication of any cardiovascular 
disorder until the 1990s, many years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

None of the medical evidence suggests a link between the 
current heart disorder, and any incident of service.  Further 
there are no opinions or other competent evidence to relate 
the claimed disorder to service or to service connected 
disability, such as PTSD, as claimed in this case.  The 
recent VA examiner concluded with an  opinion that the 
veteran's cardiac condition is not related to his service-
connected PTSD.  

Therefore, there is no medical evidence establishing that a 
relationship is possible between the claimed heart disorder 
and service or service-connected disability; and the claimed 
disorder may not be presumed to have incurred during service.

The Board concludes that a heart disorder was not incurred in 
or aggravated by service; nor proximately due to service 
connected disability.  As the preponderance of the evidence 
is against the claim for service connection for the heart 
disorder, the benefit-of-the-doubt rule does not apply, and 
both claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that his heart disorder is related 
to his military service, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

C.  Evaluation of Service Connected Disabilities

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The lay statements and testimony describing the symptoms of 
the veteran's psychiatric and skin disabilities are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  However, these statements must 
be considered in conjunction with the objective medical 
evidence of record and the pertinent rating criteria.

Appeals in which there is disagreement with the initial 
rating assigned following a grant of service connection, as 
here with the psychiatric disability claim, then the entire 
history of the disability must be considered and, if 
appropriate, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an 
increased rating, it is presumed that the veteran seeks the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy when less than the 
maximum available benefit is awarded).

However, if entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
as here with the skin related claims, then the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

1.  Initial Rating for PTSD With Major Depressive Disorder

The veteran essentially contends that he is entitled to an 
initial rating in excess of that assigned for the period from 
September 9, 1998 to September 28, 2004 (from September 29, 
2004, a 100 percent schedular rating is assigned).  In 
effect, he is claiming entitlement to a rating in excess of 
30 percent from September 9, 1998 to August 27, 2001, and in 
excess of 50 percent from August 28, 2001 to September 28, 
2003.  At his December 2005 hearing before the undersigned, 
he indicated that he should be assigned the 100 percent from 
the date of his claim for service connection for PTSD with 
major depressive disorder.

Service connection is in effect from September 9, 1998-the 
date he submitted his claim for service connection for PTSD.  
In a June 1999 rating decision, the RO granted service 
connection for PTSD with major depressive disorder, effective 
September 9, 1998; and assigned a 30 percent rating for the 
disability effective from September 9, 1998.  The veteran 
perfected an appeal as to the 30 percent rating assigned in 
that decision.  

Subsequently in a June 2003 rating decision, the RO increased 
the assigned rating to 50 percent, effective from August 28, 
2001.  In a February 2005 rating decision, the RO increased 
the assigned schedular rating for PTSD with major depressive 
disorder from 50 to 100 percent, effective from September 29, 
2004.  

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2005).  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under the rating criteria for evaluation of PTSD, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events). 

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

The Board shall review the medical record to determine 
whether, based on applicable rating criteria, the veteran's 
PTSD with major depressive disorder warrants a higher initial 
evaluation, to include an evaluation in excess 30 percent 
from September 9, 1998 to August 27, 2001; and in excess of 
50 percent from August 28, 2001 to September 28, 2004.  

During the course of this appeal, the veteran was afforded 
formal VA psychiatric examinations in May 1999, February 
2002, October 2002, and December 2004.  The last examination 
was after the effective date for the assignment of a 100 
percent rating for the psychiatric disability.  The record 
also contains VA treatment records through December 2004.

During a May 1999 VA examination for mental disorders, the 
examiner indicated findings as follows.  The veteran's 
psychiatric symptoms were chronic, and of moderate severity; 
and there was moderate social impairment-the veteran was 
somewhat irritable and avoidant of interpersonal situations.  
The veteran reported that he was not receiving any 
psychiatric or psychological treatment.

On examination, the examiner found the following.  The 
veteran had no impairment of thought process or 
communication; no psychotic symptoms (delusions, 
hallucinations); no inappropriate behavior; no suicidal or 
homicidal thoughts; no obsessive or ritualistic behavior; and 
no impaired impulse control.  The veteran's ability to 
maintain personal hygiene was intact and he was oriented as 
to person, place and time.  He had mild cognitive deficits 
characterized by forgetfulness.  His rate of flow of speech 
was within normal limits.  He had infrequently occurring 
panic attacks, and was chronically depressed and periodically 
anxious with depressive episodes which fluctuated in 
severity.  He also had chronic difficulty sleeping, but was 
able to make up for this with naps.  The examination report 
contains an Axis I diagnosis of PTSD, and major depressive 
disorder secondary to PTSD.  The report records a Global 
Assessment of Functioning (GAF) score of 53.

The report of a February 2002 VA examination for mental 
disorders noted that the veteran was retired but displayed 
serious impairments in social functioning and had displayed 
serious impairments in occupational functioning during his 
employment secondary to his chronic PTSD.  The veteran 
reported complaints of numerous PTSD-related symptoms and 
chronic depressive symptoms of moderate to serious intensity.  
These occur on a regular basis and were characterized by 
dysphoric mood, apathy, anhedonia, social withdrawal, crying 
spells and a history of suicidal ideation, though none 
currently.

On examination, the examiner found the following.  There was 
no impairment of thought process or communication; no 
psychotic symptoms; and no homicidal ideation.  He had a 
history of suicidal ideation but none currently.  The veteran 
loses his temper inappropriate to the situation.  His ability 
to maintain personal hygiene was intact, and he was oriented 
as to person, place and time. There was some short-term 
memory deficits, and difficulties in concentration secondary 
to PTSD.  There was no obsessive or ritualistic behavior, and 
the rate and flow of speech was within normal limits.  The 
veteran did have panic attacks, which occur on a regular 
basis in conjunction with post-traumatic nightmares.  The 
veteran had chronic, serious levels of depression, and 
periodic severe anxiety.  There was some impaired impulse 
control, resulting in the veteran losing his temper 
inappropriate to the situation.  The veteran had severe sleep 
impairment resulting in daytime fatigue.  The examination 
report contains an Axis I diagnosis of PTSD, and records a 
Global Assessment of Functioning (GAF) score of 45.

During an October 2002 VA examination for PTSD, the examiner 
indicated that since the events of September 11, 2001, the 
symptoms of the veteran's PTSD had increased in severity. His 
capacity to combat his symptoms was decreasing, and he was 
having more vivid memories and hallucination experiences.  At 
the conclusion of that examination, the report contains an 
Axis I diagnosis of PTSD; and records a GAF score of 50.

In addition to findings from the above discussed VA 
examinations, there are VA treatment records dated during the 
period under consideration, which contain diagnoses of PTSD 
and related symptomatology, and GAF scores ranging from 65 to 
40, with several scores in the 40s.  Scores of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 40 
indicates some impairment in reality testing or 
communications, or major impairment in several areas, such as 
work and family relations, judgments, thinking, or mood ( 
including an inability to work) See DSM-IV at 44-47. 

In an October 2002 statement from a VA psychologist, he 
stated that the veteran was suffering from severe PTSD.

After resolving any reasonable doubt remaining in favor of 
the veteran, and comparing the veteran's symptoms to the 
provisions of the rating schedule, the Board finds for the 
above reasons that the criteria for a 100 percent rating are 
more nearly approximated.  See 38 C.F.R. §§  4.3, 4.7.  

The Board finds that the evidence shows a total occupational 
and social impairment due to his PTSD with major depressive 
disorder, during the entire period from September 9, 1998 to 
September 28, 2004.  In reaching this conclusion, the Board 
notes that this decision is consistent with that reached by 
the RO in February 2005, when the RO assigned a 100 percent 
rating for the psychiatric disability, effective from 
September 29, 2004.  That assignment was based on evidence of 
symptomatology showing a severity essentially similar to that 
shown in the record prior to September 29, 2005.  

The Board finds that in light of the GAF scores offered by VA 
examiners and treatment providers, as discussed above, the 
veteran's PTSD with major depressive disorder, most closely 
approximates the criteria for a 100 percent schedular rating 
for total social and occupational impairment.  In addition, 
the Board notes that the examiners' impressions are 
consistent with the complaints and findings noted in the 
recent VA outpatient treatment records.  Accordingly, 
entitlement to a 100 percent schedular rating has been shown 
for the entire period service connection has been in effect.
 
2.  Ratings for Scar Disabilities 

The veteran's scar for superficial scars of the left thigh 
and body disabilities are rated under criteria for evaluating 
skin disorders.  The veteran's superficial scars of the left 
thigh and body (thigh scar disability) is rated at a 
noncompensable level until August 28, 2001, and at 10 percent 
thereafter, under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
His residuals of gunshot wound, right side of scalp (scalp 
gunshot wound disability) is rated at a noncompensable level 
under 38 C.F.R. § 4.118, Diagnostic Code 7805.  The veteran 
filed his new claim for an increased rating on September 9, 
1998.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria applicable to skin 
disorders.  The associated revised rating criteria are 
codified in 38 C.F.R. § 4.118 (2005).

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (November 19, 2003).  The veteran 
was notified of the revisions in the June 2005 Supplemental 
Statement of the Case.
 
The previous version of Diagnostic Code 7800 provides for 
evaluation of disfiguring scars of the head, face or neck. 
Under that code, a noncompensable rating is assigned for 
disfiguring scars of the head, face, or neck when slight; a 
10 percent rating is assigned for moderate; disfiguring 
symptoms. A 30 percent rating is assigned for disfiguring 
scars of the head, face, or neck when severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.

Under the amended version of Code 7800, disfigurement of the 
head, face, or neck, a 10 percent rating is assigned for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement. A 30 percent rating is 
assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement. Note 1 to Code 7800 lists 
the eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118: (1) scar 5 or more inches (13 or 
more cm.) in length; (2) scar at least one- quarter inch (0.6 
cm.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Under the amended version of Diagnostic Code 7801 (effective 
as of August 30, 2002), scars, other than head, face, or 
neck, that are deep or that cause limited motion: area or 
areas exceeding 6 square inches (39 sq. cm.), warrant a 10 
percent rating; and if exceeding 12 square inches (77 sq. 
cm.), warrant a 20 percent rating.
 
Under the amended version of Diagnostic Code 7802 (effective 
as of August 30, 2002), scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion, and involve an area or areas of 144 square inches 
(929 sq. cm.) or greater, warrant a 10 percent rating.
 
Under the regulations in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration. Scars 
may also be rated based on limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 
7805 (2002).

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation. 
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage. The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation. Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage. The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805. 
67 Fed. Reg. 49,596 (July 31, 2002), (to be codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805).

The report of a May 1999 VA examination for scars shows that 
the veteran reported that at the Pearl Harbor attack, he 
suffered shrapnel or bullet wounds including to the head and 
left leg.  Currently, he had complaints of pain in the scars 
with bad weather.  Examination findings included that there 
was (1) 4.3 cm. healed shrapnel scar of the right side of the 
head calvarium; (2) 3.5 by 1 cm. hyperpigmented shrapnel scar 
over the right shoulder; (3) 7 cm. scar across the top of the 
left patella; (4) 6 cm. vertical medial upper leg shrapnel 
scar; (5) 4 cm. vertical lateral upper left leg shrapnel 
scar; (6) 2 cm. by 1.5 cm. hyperpigmented scar lateral to the 
upper leg; (7) 2.2 cm. by 1.3 cm. scar lateral under the left 
patella; and (8) 5 cm. vertical scar below and lateral to the 
left axillary fold.  All of the scars were nontender, non 
ulcerated, non breakdown, non elevated or depressed; with no 
inflammation, edema or keloid.  There were no burn scars and 
no limitation of function by the scars.  The report contains 
a diagnosis of (1) healed scars head, right shoulder, left 
knee and leg; and (2) scar of right side of the head 
secondary to shrapnel multiple healed shrapnel scars.

The report of a February 2002 VA examination for scars noted 
findings as follows: (1) 5 cm. irregular healed scar of the 
right mid lateral scalp; (2) 4 cm. by 3 cm. triangular 
hyperpigmented healed scar over the distal right clavicle and 
right shoulder; (3) 2.2 cm. by 1.6 cm. vertical keloid scar 
of the right upper anterior chest just medial to the right 
nipple line; (4) 5.8 cm. horizontal healed scar 
hyperpigmented with cystic collections at both ends; (5) 7.3 
cm. horizontal hyperpigmented healed surgical scar over the 
upper border of the left patella; (6) 2 cm. by 1 cm. vertical 
hyperpigmented healed scar below the lateral lower border of 
the left patella; (7) 4 cm. vertical hyperpigmented healed 
scar lateral to the left tibial plateau; (8) 2 cm. circular 
hyperpigmented healed scar lateral left upper leg; (9) 9.5 
cm. vertical linear healed scar over the mid left tibial 
callus, the site of an old fracture; and (10) 3 cm. 
horizontal linear healed scar of the lateral distal left leg.

The examiner noted that there was no tenderness, ulceration, 
breakdown, elevation or depression, inflammation, edema, or 
keloid formation.  There were no burn scars, no limitation of 
function by the scars, and no pain to the scars.  The 
diagnosis was multiple healed scars of the body.

The report of an October 2002 VA examination for scars 
contains examination findings showing that healed multiple 
shrapnel injury scars had tenderness; minimal adherence; were 
smooth in texture; and did not manifest ulceration or 
breakdown.  They were not elevated or depressed, and there 
was minimal underlying tissue loss.  There was no 
inflammation, edema, keloid formation, or disfigurement. The 
color of the scar was dark.  There were no burn scars.  
Regarding limitation of function by scar, the report noted 
there was none except pain/stiffness in the morning.

The report of a December 2004 VA examination for scars noted 
a history of left thigh, bilateral upper extremities, chest 
and left lower extremity shrapnel injuries in service.  The 
veteran reported current complaints of intermittent left 
lower extremity pain.  On examination, there were three scars 
of the left lower extremity, each measuring 2 inches; one at 
the knee and two under it, medially and laterally.  Also 
there was a 1.5 inch scar at the right knee; a 1 inch scar at 
the right elbow; two 5 inch scars at the middle of the chest, 
and two more scars of the right chest.  Findings included 
that there was pain in the scars on examination; and minimal 
adherence.  The scar was not unstable.  There was some 
elevation at the chest scars.  The scars were superficial and 
not deep.  There was possible inflammation, edema, or keloid 
formation at the chest scars  The scars were dark in color.  
There was induration at the chest scar.  The veteran 
complained of intermittent left lower extremity pain.  The 
report contains a diagnosis of old healed post-shrapnel 
injury scars, bilateral knees, right elbow and chest.

i.  Residuals of Gunshot Wound, Right Side of Scalp.

The veteran's residuals of a gunshot wound of the right side 
of the scalp are currently rated as zero percent disabling 
pursuant to the diagnostic criteria set forth at 38 C.F.R. § 
4.118, pertaining to scars.

Although the veteran contends that his service-connected 
residuals of a gunshot wound of the right side of the scalp 
are more disabling than currently evaluated, there are no 
pertinent medical records that indicate that the veteran's 
residual scarring is tender, painful, poorly nourished, 
unstable or involves repeated ulcerations.  Hence, a 
compensable rating is not warranted under either the old or 
new criteria at Diagnostic Code 7803 or 7804.  

Similarly, recent VA examination does not reveal that the 
veteran demonstrates disfigurement of the head or face.  On 
VA examination in October 2002, the examiner found no 
disfigurement associated with the veteran's scarring 
associated with the veteran's injury at the scalp.  Thus, a 
compensable rating is not warranted under the old or new 
criteria at Diagnostic Code 7800.  Similarly, the record does 
not show that the veteran has any functional limitation of 
the right scalp region as a result of his scar.  Therefore, a 
compensable rating under both the former and revised 
Diagnostic Code 7805 is not warranted.

In view of the above, the Board concludes that an evaluation 
in excess of that currently assigned by the RO is not 
warranted.  In reaching the foregoing decision, the Board has 
considered application of the "benefit of the doubt rule."  
However, as the evidence is not in relative equipoise, the 
rule is inapplicable in this case.  See 38 C.F.R. § 3.102.

ii.  Superficial Scars of the Left Thigh and Body

The veteran's superficial scars of the left thigh and body, 
are currently rated as zero percent disabling prior to August 
28, 2001, and 10 percent thereafter, pursuant to the 
diagnostic criteria set forth at 38 C.F.R. § 4.118, 
pertaining to scars. 

The medical evidence of record shows that these scars have 
been found to manifest pain on examination, as reflected in 
the most recent VA examination report of December 2004.  As 
such, a 10 percent rating is warranted under Diagnostic Code 
7804, under both the old and revised criteria.  Thus, as the 
appeal has been pending since the June 1999 rating decision, 
a 10 percent rating is warranted for the period prior to 
August 28, 2001.

However, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent at any time.  
There are no medical records that indicate that the veteran's 
residual scarring is deep or causes limited motion, and 
exceeds 12 square inches.  There is no such evidence that the 
scarring involves any significant limitation of function.  
Thus, under the previous and revised versions, the veteran is 
not shown to meet criteria to warrant an evaluation in excess 
of 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.118, 
Diagnostic Code 7805 (as in effect prior to August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7801, 7805 (as in effect 
August 30, 2002, and thereafter). 

In view of the above, the Board concludes that an evaluation 
in excess of 10 percent, including that granted here for the 
period prior to August 28, 2001, is not warranted.  In 
reaching the foregoing decision, the Board has considered 
application of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
fungus of the right ear is denied.
 
New and material evidence has been submitted to warrant 
reopening the claim of service connection for headaches; the 
appeal is granted to that extent.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for earaches; the 
appeal is granted to that extent.

Service connection for a heart disorder is denied.

A 100 percent rating for PTSD with major depressive disorder, 
effective from September 9, 1998, is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.

A compensable rating for residuals of gunshot wound, right 
side of scalp, is denied.

A 10 percent rating for superficial scars of the left thigh 
and body, effective from September 9, 1998, is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.
  

REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claims for service 
connection for headaches and for earaches, a remand of the 
underlying service connection claims is necessary to accord 
the RO an opportunity to adjudicate these issues on a de novo 
basis.  

The veteran has testified essentially that his headaches 
began at the time he sustained gunshot wounds resulting in 
his service-connected residuals of gunshot wound, right side 
of scalp.  He testified that he still experiences those 
headaches.  He also testified that he has had earaches since 
service.  As noted above, the veteran is competent to attest 
to subjective symptoms (pain, etc.) and manifestly objective 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494, 
95 (1992).   

The veteran has been diagnosed with headaches, and testified 
that his headaches began with his injury in service.  He has 
also been observing symptomatology involving earaches since 
service.  The report of an early VA examination in March 1951 
shows findings at that time of deafness of the right ear for 
the past few years.  The Board also notes that the veteran is 
service-connected for residuals of gunshot wound, of the 
right side of the scalp.   

With respect to the claim for service connection for 
tinnitus, the veteran has been diagnosed with tinnitus.  
During a November 2003 VA audiologic examination, the 
examiner opined that in light of the veteran's history of 
noise exposure from gun fire while in service, is at least as 
likely as not that the onset of hearing loss is related to 
the inservice acoustic trauma.  That examiner also opined, 
however, that since tinnitus was reported to be present just 
one year ago, it is less likely than not that tinnitus is 
related to service.  Nevertheless, the Board notes that 
during the veteran's recent hearing in December 2005, he 
testified that his tinnitus had been present since service.  
Further, during an October 2002 VA PTSD examination, the 
examiner opined that it was more than likely tinnitus was 
related to years of exposure to fire from battleship guns and 
canons. 

With respect to the claim for an increased rating for 
bilateral hearing loss, during the hearing in December 2005, 
the veteran testified that his recent VA examination in July 
2004 was not done correctly.  Review of the claims file shows 
that VA last examined the veteran for his bilateral hearing 
loss in July 2004.  At that time, the examination did not 
include a controlled speech discrimination test, and the 
scores used were from a previous evaluation in November 2003.
  
In cases in which the evaluation of hearing loss is at issue, 
an examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

At the time of the July 2004 VA examination, the veteran 
indicated that his hearing has worsened.  As the veteran is 
competent to testify that his hearing has worsened, and 
because the July 2004 examination did not include a 
controlled speech discrimination test, and is thus inadequate 
for rating purposes, then another examination is necessary.  

Also, with respect to the tinnitus and earaches claims, a  
contemporaneous and thorough VA audiologic examination and 
medical opinion would assist in clarifying the nature and 
etiology of the appellant's claimed tinnitus and earaches 
symptomatology; and to obtain an opinion with respect to 
whether there is a nexus between any earaches and/or tinnitus 
disabilities and service.  Such examination and opinion would 
be instructive with regard to the appropriate disposition of 
the claims under appellate review.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Further, because of veteran's report of associated headache 
symptoms since service,  beginning proximate to the in-
service gunshot wound injury of the right side of scalp, 
pursuant to the VCAA, see 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005), VA must afford the veteran 
pertinent VA examination to determine whether it is at least 
as likely as not that he has a headache disorder that had its 
onset during service, or is related to his service-connected 
residuals of a gunshot wound injury of the right side of 
scalp.  Thus, the Board concludes that, on remand, the 
veteran must be afforded such an examination, and in the 
accompanying report, the examiner must comment on this issue. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004). See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); see 
also Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo appropriate examinations as 
indicated below.  Each examiner should 
perform all studies deemed appropriate in 
the examiner's medical opinion, and set 
forth all findings in detail.  The RO 
should make the claims file available to 
the respective examiner, who should 
review the entire claims folder in 
conjunction with the examination.  The 
examiner should note this fact in the 
examination report.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.  

A. The RO should schedule the veteran for 
an appropriate VA examination to 
ascertain the nature and likely etiology 
of his claimed headaches disorder.

The examiner should, based on the 
examination and review of the record, 
render comments specifically addressing 
the following question: If a headaches 
disorder is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of, or was increased by, 
injury or disease incurred during active 
service, to include aggravation of any 
preexisting condition; or otherwise 
proximately due the service-connected 
residuals of a gunshot wound injury of 
the right side of scalp. 

B.  The RO should schedule the veteran 
for a VA otolaryngologic examination, and 
audiologic examination (for compensation 
and pension purposes) by a state-licensed 
audiologist, to determine the nature and 
severity of the veteran's bilateral 
hearing loss, and to determine the nature 
and etiology of any tinnitus or  
symptomatology associated with earaches.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  

Examination of hearing impairment should 
be conducted without the use of hearing 
aids.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test.  See  38 C.F.R. § 4.85(a).

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The rationale 
for any opinion expressed should be 
included in the examination report.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

For each ear, pure tone audiometric 
thresholds, in decibels, should be 
recorded for each of the frequencies of 
1,000, 2,000, 3,000 and 4,000 hertz, as 
well as controlled speech discrimination 
testing (Maryland CNC) (reported in 
percentages of discrimination).

The otolaryngologic examiner should, 
based on the examination and review of 
the record, render comments specifically 
addressing the following questions: If 
tinnitus and/or a disorder associated 
with earaches is diagnosed, and based 
upon an assessment of the entire record, 
is it at least as likely as not 
(probability of 50 percent or better) 
that such disorder is the result of, or 
was increased by, injury or disease 
incurred during active service, to 
include aggravation of any preexisting 
condition.  The examiner should comment 
on an opinion contained in an October 
2002 VA PTSD examination, that tinnitus 
was more than likely related to years of 
exposure to fire from battleship guns and 
canons.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


